Citation Nr: 1451206	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  10-38 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a skin disorder (claimed as jungle rot), to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1967 to July 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia; Huntington, West Virginia; and Indianapolis, Indiana.  

The Veteran testified at a hearing in September 2014 held at the Indianapolis RO via videoconference technology that was conducted by the undersigned.  A copy of the transcript is associated with the claims file.  

The issue of entitlement to service connection for a skin disorder is being remanded to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  

2.  The Veteran has been diagnosed with diabetes mellitus.  

3.  There is insufficient evidence to rebut the presumption that the diabetes mellitus is due to the Veteran's exposure to herbicides.  


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been incurred in wartime service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein below, a discussion of VA's duty to notify and assist is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Veteran contends that he has diabetes mellitus as a result of exposure to herbicides.  As the Veteran served in the Republic of Vietnam it is presumed that he was exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

VA laws and regulations provide that, if a veteran was exposed to herbicides during service, certain listed diseases, including diabetes, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  As the VA treatment records and July 2010 VA examination report reveal a diagnosis of diabetes mellitus, the Veteran's diabetes mellitus is presumed to have been incurred as a result of his military service.  

The presumption of incurrence of such disease during service can be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).  Such rebuttal evidence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  Id.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  Id.

The evidence of record reflects that the presumption has not been rebutted.  The July 2010 VA examination report suggests that the Veteran's diabetes mellitus was the result of his distal partial pancreatectomy.  However, this opinion does not account for the Veteran's hyperglycemia and findings indicative of impaired fasting glucose prior to the surgery.  The opinion also does not adequately account for the lay observations of the Veteran and his wife.  Notably, at the hearing the Veteran and his wife credibly relayed that he had symptoms of diabetes - such as weakness, dizziness, thirst, and frequent urination - prior to his pancreatectomy.  The Board therefore finds that the examination report is insufficient to rebut the presumption of service incurrence.  

In sum, the Board finds that the Veteran's diabetes mellitus is presumptively service-connected.  


ORDER

Service connection for diabetes mellitus is granted.  


REMAND

The Veteran seeks service connection for a skin disorder.  At the September 2014 hearing, the Veteran and his wife testified that the Veteran sought treatment for skin rashes during service and that he continued to have skin rashes thereafter.  June and October 2011 VA treatment records also contain reports from the Veteran that he had a recurring rash on his buttocks since he returned from Vietnam.  The Veteran's private and VA treatment records contain diagnoses referable to current skin disorders.  To date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of the claimed skin disorder, and as such, an examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed skin disorder.  The claims file should be made available to the examiner for review.  A detailed history should be elicited from the Veteran.

The examiner then should:

A)  List all current diagnoses referable to a skin disorder.  The list should also include any diagnosis documented in the private and VA treatment records beginning in May 2007.  

B)  For each diagnosis, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the claimed skin disorder had its onset during service or is otherwise related to an event or injury in service.  

The examiner should accept as fact the Veteran's lay statements that he experienced skin rashes during service that have continued periodically thereafter.  

C)  For each diagnosis, the examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the claimed skin disorder is related to the Veteran's exposure to herbicides during service.  

The examiner should provide a detailed rationale for each opinion rendered.  

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


